DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 7/3/2018 and the interview conducted on 8/5/2021.  

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Suijin Park (Reg. No. 74061) on 8/5/2021.

The application has been amended as follows: 

Please amend the claim set and specification (specifically the title of the invention) filed on 7/3/2018 with the following amendments:

Specification

Please amend the title, filed as part of the original specification on 7/3/2018, as follows:

(Currently Amended) DATA PROCESSING METHOD AND APPARATUS FOR TRAINING INCREMENTAL MODEL OF NEURAL NETWORK


Claims

Please amend the claims filed on 7/3/2018 as follows:

1. (currently amended) A data processing method in a data processing device, comprising:
obtaining, by at least one processor of the data processing device, first to-be-processed data input into a neural network, the neural network being a to-be-updated model;
performing, by the at least one processor of the data processing device, iterative training on the neural network for a first preset number of times by using first target data in the first to-be-processed data, to obtain a seed model of the neural network, the first target data being located in a first time window, and the seed model being an initialization model of the neural network;
obtaining, by the at least one processor of the data processing device, first newly added data generated after an elapse of time corresponding to the first time window, and combining the first newly added data and the first to-be-processed data into second to-be-processed data;
performing, by the at least one processor of the data processing device, iterative training on the seed model for a second preset number of times by using second target data in the second to-be-processed data, to obtain a first incremental model of the neural network, the second target data being located in a second time window, and a first preset area overlapping between the second time window and the first time window; 
publishing, by the at least one processor of the data processing device, the first incremental model online; 
determining, by the at least one processor of the data processing device, a third time window according to first time and the second time window, a second preset area overlapping between the third time window and the second time window;
obtaining, by the at least one processor of the data processing device, second newly added data generated after an elapse of time corresponding to the second time window, and combining the second newly added data and the second to-be-processed data into third to-be-processed data;
performing, by the at least one processor of the data processing device, iterative training on the first incremental model for a third preset number of times by using third target data in the third to-be-processed data, to obtain a second incremental model of the neural network, wherein the third target data is located in the third time window; and
publishing, by the at least one processor of the data processing device, the second incremental model online, 
wherein the determining the third time window comprises:
determining whether there is indication information for pushing a new model, wherein the new model comprises the second incremental model;
determining the first time as a right boundary of the third time window based on a result of determination that there is the indication information;
sliding the second time window to the right boundary of the third time window, and pushing the right boundary of the third time window forward by a length of the third time window, to obtain a left boundary of the third time window; and
determining the third time window according to the right boundary of the third time window and the left boundary of the third time window.

2. (original) The method according to claim 1, wherein a right boundary of the second time window conforms with current time.

3. (cancelled) .

4. (currently amended) The method according to claim 1the right boundary of the third time window conforms with the first time.

5. (cancelled) .

6. (original) The method according to claim 1, further comprising:
determining, by the at least one processor of the data processing device, according to a preset period, whether failure data exists in the first incremental model, wherein the failure data is the first to-be-processed data stopped to be pushed;
clearing, by the at least one processor of the data processing device, the failure data from the first incremental model to obtain an updated incremental model based on a result of determination, according to the preset period, that the failure data exists in the first incremental model; and
publishing, by the at least one processor of the data processing device, the updated incremental model online.

7. (original) The method according to claim 6, wherein the clearing comprises:
expanding the second time window by a preset multiple, to obtain a fourth time window; and
obtaining the second to-be-processed data in the first incremental model, using the second to-be-processed data as the failure data, wherein the second to-be-processed data is not in the fourth time window, and clearing the failure data from the first incremental model to obtain the updated incremental model.

8. (original) The method according to claim 7, further comprising:
determining, by the at least one processor of the data processing device, a fifth time window according to second time and the fourth time window, a third preset area overlapping between the fifth time window and the fourth time window;
obtaining, by the at least one processor of the data processing device, third newly added data generated after an elapse of time corresponding to the fourth time window, and combining the third newly added data and the second to-be-processed data into fourth to-be-processed data;
performing, by the at least one processor of the data processing device, iterative training on the updated incremental model for a fourth preset number of times by using fourth target data in the fourth to-be-processed data, to obtain a third incremental model of the neural network, wherein the fourth target data is located in the fifth time window; and
publishing, by the at least one processor of the data processing device, the third incremental model online.

9. (original) The method according to claim 8, wherein a right boundary of the fifth time window conforms with the second time.

10. (original) The method according to claim 1, further comprising:
fitting historical data by using the first incremental model to obtain a fitting result, wherein the historical data is data obtained by processing previous to-be-processed data; and
carrying the fitting result by using the first incremental model.

11. (original) The method according to claim 1, wherein the performing the iterative training on the neural network comprises:
in a cold start state, performing random initialization on parameters of layers of the neural network, to obtain an initialization parameter, wherein the cold start state is a state when the neural network is processed for a first time; and
performing the iterative training on the neural network for the first preset number of times by using the first target data and the initialization parameter, to obtain the seed model of the neural network.


separately performing initialization on the parameters of the layers of the neural network based on a particular constant;
performing even distribution random initialization on the parameters of the layers of the neural network;
performing Gaussian distribution random initialization on the parameters of the layers of the neural network; or
performing Xavier initialization on the parameters of the layers of the neural network.

13. (original) The method according to claim 1, wherein the method is applied to a preset scenario, and the preset scenario comprises at least one of:
a click-through rate (CTR) pre-estimation scenario of a media file;
a training scenario of an image recognition model;
a training scenario of a voice recognition model; or
a training scenario of a natural language understanding model.

14. (original) The method according to claim 1, wherein the second preset number of times is less than or equal to the first preset number of times.

15. (currently amended) A The method according to claim 1

16. (original) The method according to claim 8, wherein the fourth preset number of times is less than or equal to the first preset number of times.

17. (currently amended) A data processing apparatus, comprising:
at least one memory configured to store program code; and
at least one processor configured to access the at least one memory and operate according to the program code, the program code comprising:
code configured to cause the at least one processor to obtain first to-be-processed data input into a neural network, the neural network being a to-be-updated model;
code configured to cause the at least one processor to perform iterative training on the neural network for a first preset number of times by using first target data in the first to-be-processed data, to obtain a seed model of the neural network, the first target data being located in a first time window, and the seed model being an initialization model of the neural network;

code configured to cause the at least one processor to perform iterative training on the seed model for a second preset number of times by using second target data in the second to-be-processed data, to obtain a first incremental model of the neural network, the second target data being located in a second time window, a first preset area overlapping between the second time window and the first time window; 
code configured to cause the at least one processor to publish the first incremental model online; 
code configured to cause the at least one processor to determine a third time window according to first time and the second time window, a second preset area overlapping between the third time window and the second time window;
code configured to cause the at least one processor to obtain second newly added data generated after an elapse of time corresponding to the second time window, and combine the second newly added data and the second to-be-processed data into third to-be-processed data;
code configured to cause the at least one processor to perform iterative training on the first incremental model for a third preset number of times by using third target data in the third to-be-processed data, to obtain a second incremental model of the neural network, wherein the third target data is located in the third time window; and
code configured to cause the at least one processor to publish the second incremental model online, 
wherein the code configured to cause the at least one processor to determine the third time window is further configured to cause the at least one processor to:
determine whether there is indication information for pushing a new model, wherein the new model comprises the second incremental model;
determine the first time as a right boundary of the third time window based on a result of determination that there is the indication information;
slide the second time window to the right boundary of the third time window, and push the right boundary of the third time window forward by a length of the third time window, to obtain a left boundary of the third time window; and
determine the third time window according to the right boundary of the third time window and the left boundary of the third time window.

18. (currently amended) The apparatus according to claim 17, wherein the right boundary of the second time window conforms with current time.

19. (cancelled) .


obtaining first to-be-processed data input into a neural network, the neural network being a to-be-updated model;
performing iterative training on the neural network for a first preset number of times by using first target data in the first to-be-processed data, to obtain a seed model of the neural network, the first target data being located in a first time window, and the seed model being an initialization model of the neural network;
obtaining first newly added data generated after an elapse of time corresponding to the first time window, and combining the first newly added data and the first to-be-processed data into second to-be-processed data;
performing iterative training on the seed model for a second preset number of times by using second target data in the second to-be-processed data, to obtain a first incremental model of the neural network, the second target data being located in a second time window, a first preset area overlapping between the second time window and the first time window; 
publishing the first incremental model online; 
determining a third time window according to first time and the second time window, a second preset area overlapping between the third time window and the second time window;
obtaining second newly added data generated after an elapse of time corresponding to the second time window, and combining the second newly added data and the second to-be-processed data into third to-be-processed data;
performing iterative training on the first incremental model for a third preset number of times by using third target data in the third to-be-processed data, to obtain a second incremental model of the neural network, wherein the third target data is located in the third time window; and
publishing the second incremental model online, 
wherein the determining the third time window comprises:
determining whether there is indication information for pushing a new model, wherein the new model comprises the second incremental model;
determining the first time as a right boundary of the third time window based on a result of determination that there is the indication information;
sliding the second time window to the right boundary of the third time window, and pushing the right boundary of the third time window forward by a length of the third time window, to obtain a left boundary of the third time window; and
determining the third time window according to the right boundary of the third time window and the left boundary of the third time window.

Reasons for Allowance

Claims 1-2, 4, 6-18, and 20, in view of the Examiner’s Amendment above, are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claim 1

The closest prior art of record Breckenridge et al. (US 8595154 B2) discloses obtaining, by at least one processor of the data processing device, first to-be-processed data input into a neural network, the neural network being a to-be-updated model (Figure 3, 302)
obtaining, by the at least one processor of the data processing device, first newly added data generated after an elapse of time corresponding to the first time window, and combining the first newly added data and the first to-be-processed data into second to-be-processed data; (C15:L66-C16:L1-19)
publishing, by the at least one processor of the data processing device, the first incremental model online; (Figure 4, 418; Figure 2, 202, 204)
publishing, by the at least one processor of the data processing device, the second incremental model online, (Figure 4, 418; Figure 2, 202, 204).



Further, the second closest prior art Scholz (“Boosting Classifiers for Drifting Concepts”) discloses the limitations:
performing, by the at least one processor of the data processing device, iterative training on the neural network for a first preset number of times by using first target data in the first to-be-processed data (Figures 5 and 6)
performing, by the at least one processor of the data processing device, iterative training on the seed model for a second preset number of times by using second target data in the second to-be-processed data, to obtain a first incremental model of the neural network (Figures 5 and 6)
performing, by the at least one processor of the data processing device, iterative training on the first incremental model for a third preset number of times by using third target data in the third to-be-processed data, to obtain a second incremental model of the neural network (Figures 5 and 6).

.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Breckenridge et al. (US 8595154 B2).
Scholz et al., “Boosting Classifiers for Drifting Concepts”, 2006, Universität Dortmund, Sonderforschungsbereich 475, pp. 1-40.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        
                                                                                                                                                                                               

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125